Woods, C. J.,
delivered the opinion of the court.
The authority of an attorney of record, for all general purposes, ends with the termination of the litigation which has been committed to his charge. In the conduct of the litigation, he-may take such action as may appear to him advisable to bring the controversy to a favorable conclusion; but when once the litigation has been ended, the attorney can do' nothing further in which his discretion is to' be exercised without re-employment, or without express instructions. The rendition of judgment puts an end to the authority of a plaintiff’s attorney, except as to receiving the fruits of the judgment. The rendition of final judgment must be held likewise to put an end to the authorityof defendant’s attorney without employment anew, or without express instructions. The decisions 'of this court are all in harmony with this general rule.
If, then, we concede that the gentleman who consented to the sale of the lands in solido was the attorney of record of Mrs. Person, still the case is no way relieved- of this ineradicable taint of illegality. No attorney of record, months after the rendition- of a final decree, can be held to possess authority to waive the substantial right of the judgment debtor-to have lands sold in tracts not exceeding one hundred and sixty acres.

Reversed and remanded.